DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 12-28-2021 is acknowledged.
Claims included in the prosecution are 1, 4, 7-8, 11-16, 18 and 20-24. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh (US 2008/0131499) cited in the previous action  by itself or in combination with WO 2008/127358.
	Leigh discloses a method of loading a hydrophobic drug into liposomes. The process involves mixing a lipophilic compound either in solution (ethanol) or as an amorphous preferably as a lyophilized powder, adding to liposomal suspension and homogenizing the resultant mixture. The drug to lipid ratios are from 1:2 to 1:200, 
	WO teaches encapsulation of at least one hydrophobic drug with or without deoxycholate (solvent) in liposomes and the drugs taught are amphotericin and paclitaxel. The process involves suspension of the hydrophobic drug in an aqueous medium and mixing with cholesteryl sulfate and soya phosphatidylcholine and subjecting the mixture to high pressure homogenization. The temperature is room temperature or at a desired temperature. The solvents taught include alcohols. The sizes of liposomes are between 50 nm to 1 micron. The liposomes are in a lyophilized form which can be reconstituted with the addition of an aqueous medium. The drug:lipid ratios are 1:5 to 1:80 (Abstract, 0007, 0012, 0017, 0021, 0023, 0028-0030, 0036, 0042-0044, 0053-0054, 00106--00115, 00118, examples and claims).
 	One of ordinary skill in the art would also be motivated to use homogenizing technique to prepare liposomes since WO teaches high pressure homogenization of the hydrophobic active agent, amphotericin with phosphatidylcholine (Example 1). 
.
3.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh (2008/0131499) in combination with Desai (US 2007/0178147), Hass (US 2011/0002851) individually or in combination .
 .	Leigh discloses a method of loading a hydrophobic drug into liposomes. The process involves mixing a lipophilic compound either in solution (ethanol) or as an amorphous preferably as a lyophilized powder, adding to liposomal suspension and homogenizing the resultant mixture. The liposomes are of 40 nm diameter (Abstract, 0021-0025, 0028, 0040, 0042-0048, Examples, 7 and 8 in particular and claims). Assuming that the gentle swirling of the liposomal mixture is not homogenization as argued by applicant, one of ordinary skill in the art would use any suitable means such as high pressure homogenization or extrusion which are also taught by Leigh in paragraph 0035 to obtain the total incorporation of the hydrophobic therapeutic agent into the lipid bilayer since these techniques are known in the art to reduce the sizes of liposomes as evident from Leigh	What is lacking in Leigh is the lyophilization of liposomes. However, lyophilization is a common practice in the art of highly developed liposomal art.
	Desai teaches that liposomes loaded with hydrophobic drugs can be stored after a lyophilization for years or more (Abstract, 0086, 0147-0153).

	It would have been obvious to one of ordinary skill in the art to include a step of homogenization in the method of preparation of liposomes since by lyophilization of the liposomal product one can store it for longer periods as taught by Desai or Haas. 
4.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/127358 by itself or in combination with Daftary (US 2005/0142178, Leigh cited above individually or in combination.
It should first be noted that liposomes are bilayer structures which are formed quickly as soon as the liposome forming phospholipid is hydrated with an aqueous medium and the hydrophobic active agent which is not soluble in an aqueous medium is incorporated within the phospholipid bilayer.
WO teaches encapsulation of at least one hydrophobic drug with or without deoxycholate (solvent) in liposomes and the drugs taught are amphotericin and paclitaxel. The process involves suspension of the hydrophobic drug in an aqueous medium and mixing with cholesteryl sulfate and soya phosphatidylcholine and subjecting the mixture to high pressure homogenization. The temperature is room temperature or at a desired temperature. The solvents taught include alcohols. The sizes of liposomes are between 50 nm to 1 micron. The liposomes are in a lyophilized form which can be reconstituted with the addition of an aqueous medium (Abstract, 
In essence, WO does not explicitly state that the liposome formation is upon hydration of the phospholipid.  In other words instant process differs from the process taught by WO in that the hydrophobic drug is added after hydrating the phospholipid with an aqueous medium and forming the liposomes first. In WO, the hydration of the phospholipid and encapsulation of the hydrophobic drug in the bilayer are performed simultaneously. In the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to manipulate the basic teachings of WO in order to obtain the best possible results. Although does not specifically teach ethanol or DMSO as the solvents, since it teaches the loading of the hydrophobic agent into the liposomes with or without the use of deoxycholate, it would have been obvious to one of ordinary skill in the art to use alcohols such as ethanol with a reasonable expectation of success.
Daftary discloses a process of loading a hydrophobic agent to preformed liposomes. One of the hydrophobic agents taught by Daftary is paclitaxel (examples and claim 43).
The teachings of Leigh have been discussed above.
 	One of ordinary skill in the art would be motivated to add the active agent after formation of the liposomes with a reasonable expectation of success since the references of Daftary and Leigh that the hydrophobic active agents could be loaded after the formation of liposomes.

5.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/127358 by itself or in combination with .
The teachings of WO, Daftary and Leigh have been discussed above.
Hope teaches loading of drugs into preformed liposomes using ethanol. According to Hope, ethanol and solvents such as DMSO below a certain amount are capable of increasing the permeability of liposomes without vesicular collapse and combining the aqueous solution having liposomes dispersed therein with the solute and an organic solvent enables the solute to enter the liposome (Abstract, 0044, 0047-0052, 0071 and claims). 
One of ordinary skill in the art would be motivated further to load an active agent after the formation of liposomes since Hope teaches that preformed liposomes can be loaded with an active agent. It is within the skill of the art to remove the solvent after loading the active agent, if the presence of solvent is not desired since the liposomal structure would remain the same without the presence of the solvent.
6.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hope (US2002/0094344) in combination with  Desai (US 2007/0178147), Hass (US 2011/0002851) individually or in combination .
	Hope teaches loading of drugs into preformed liposomes using ethanol. The drugs include hydrophobic drugs such as steroids. According to Hope, ethanol and solvents such as DMSO below a certain amount are capable of increasing the permeability of liposomes without vesicular collapse and combining the aqueous solution having liposomes dispersed therein with the solute and an organic solvent enables the solute to enter the liposome (Abstract, 0044, 0047-0052, 0062, 0064 0071 
Hope however, does not teach lyophilization of the liposomes.
	Desai teaches that liposomes loaded with hydrophobic drugs can be stored after a lyophilization for years or more (Abstract, 0086, 0147-0153).
	Similarly Haas teaches that by lyophilization of paclitaxel containing liposomes leads to a liposomal product which has more than 18 months of shelf-life. Haas also teaches that liposomal preparations can be obtained by homogenizing the hydrophobic compound and the homogenizing includes mechanical mixing, stirring, high-pressure homogenization (Abstract, 0108, Example on page 8).
	It would have been obvious to one of ordinary skill in the art to include a step of homogenization in the method of preparation of liposomes since by lyophilization of the liposomal product one can store it for longer periods as taught by Desai or Haas.
	Applicant’s arguments based on the affidavit submitted by Dr. Kaliappanadar Nellaiappan  have been fully considered, but are not found to be persuasive. Apparently applicant compares the liposomes prepared by the process of Leigh and WO with the process of loading different drugs into preformed liposomes to show the superior drug loading by the claimed process.
	These arguments are not persuasive. In order to show unexpected results, one should compare the results obtained by identical conditions. Instant claims do not recite any specific hydrophobic drug. Instant claims also do not recite any specific 
	Applicant argues that the claimed process involves no solvent or surfactant and Hope’s process involves loading of the drugs using alcohol induced transmembrane permeation. This argument is not persuasive since the rejection is made based on the combination of Hope’s teachings with Desai and Haas and Haas teaches loading of hydrophobic active agents without a solvent as recited in claim 1, step c.
	It should be noted that instant application went to the Board once and that the Board affirmed the Examiner.

.
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 4, 7-8, 11-16, 18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,591,942. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are generic in terms of the lipids forming the liposomes and the hydrophobic drug whereas the claims in the patented application recite docetaxel and phosphatidylcholine and sodium oleate and thus, instant claims include the drug and the lipids in the claims of said patent.
	Applicant requests that the rejection be held in abeyance.  The rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612